Citation Nr: 1012559	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  97-20 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic tinnitus.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1955.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma, emphysema, high blood pressure, and chronic 
tinnitus.

In March 1999, the Veteran and his niece testified during a 
hearing before a decision review officer (DRO) at the RO.  
In January 2000, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of each hearing 
is of record.

In August 2001, the Board denied the claims.  In a July 
2004, the United States Court of Appeals for Veterans Claims 
(the Court) vacated the Board's decision and remanded the 
claims to the Board.  Based on the Court's order, the Board 
in May 2005 remanded the claims for additional development, 
specifically, proper VCAA notice.  After the RO took actions 
to comply with the Board's remand instructions, the Board, 
in June 2009, vacated its prior May 2005 decision because 
some documents relating to the issues on appeal had been 
received by VA but not associated with the claims file at 
the time of the May 2005 remand.  The Board therefore again 
remanded the claims for appropriate notice under the VCAA.

For the reasons below, the claims must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further 
action is required.
REMAND

The Veteran underwent VA lung surgery in May 1991.  He 
claims that this surgery caused his tinnitus, hypertension, 
asthma, and emphysema.

38 U.S.C.A. § 1151 provides for compensation to be awarded 
for additional disability caused by VA surgery in the same 
manner as if such additional disability were service-
connected.  Significantly, although this statute was amended 
effective October 1, 1997 to require fault on behalf of VA, 
the Veteran's claim was received in October 1995, prior to 
this date.  The version of the statute and its implementing 
regulation, 38 C.F.R. § 3.358, which apply to claims filed 
before October 1, 1997 and do not require VA fault except in 
certain circumstances, are therefore for consideration in 
this case.  See Brown v. Gardner, 513 U.S. 115 (1994).

Initially, the Board notes that the Court in its July 2004 
Order found that the Veteran had not been given proper VCAA 
notification, including being told what evidence is 
necessary to substantiate his claim.  The June 2007 and June 
2009 letters from the AMC and the RO, respectively, 
incorrectly informed the Veteran that he had to show both 
that VA surgery caused an additional disability or 
aggravated an existing injury or disease and that the 
disability was the result of VA fault or negligence or was 
not a reasonably expected result or complication of the VA 
surgery.  As indicated above, the second set of requirements 
are not generally applicable to the Veteran's claim, as they 
were added by the law that became effective October 1, 1997, 
after the Veteran filed his claim.  Consequently, the 
Veteran should be provided a VCAA letter that informs him of 
the correct legal standard under which his claims will be 
adjudicated.

More significantly, the Veteran has never been afforded a VA 
examination as to whether his current disabilities are 
related to the May 1991 VA surgery.  38 U.S.C.A. § 5103A 
contains two provisions that indicate when VA's duty to 
assist requires it to provide a medical examination or 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(a)(1) 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
a benefit under VA law.  38 U.S.C.A. § 5103A(d) requires 
that, "in the case of a claim for disability compensation," 
VA must provide a medical examination or obtain a medical 
opinion when there is competent evidence of a disability 
that may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has held 
that 38 U.S.C.A. § 5103(d) does not apply to a claim for 
Dependency and Indemnity Compensation (DIC), which is not a 
"claim for disability compensation."  See Wood v. Peake, 520 
F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008).   The Court has not made a 
similar holding with regard to claims for compensation under 
38 U.S.C.A. § 1151.  See Burton v. Peake, No. 06-0903 (Vet. 
App. Mar. 20, 2008) (Lance, J., mem.) (Court noted that VA 
had argued section 5103A(d) was inapplicable, that neither 
VA nor the appellant had addressed how section 5103A(a) 
should be applied, and analyzed whether the Veteran was 
entitled to an examination under 38 U.S.C.A. § 5103(d)).  
See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) 
(single judge decisions may be relied upon for any 
persuasiveness or reasoning they contain).

In this case, the medical records show that in the 1980's 
through 1990, the Veteran was treated for elevated blood 
pressure readings, diagnosed as hypertension in October 1985 
and in February 1990; upper respiratory infections with 
October 1985 x-rays revealing pleural thickening and April 
1988 x-rays revealing pleural calcifications; and tinnitus, 
diagnosed in February 1989.  In early 1991, prior to his 
surgery, pulmonary function testing also showed evidence of 
mild obstructive airway disease.

In March 1991, radiographic findings revealed a right lower 
lobe mass in the Veteran's lungs. In order to determine what 
this mass represented, the Veteran was afforded a 
bronchoscopy, a CT scan, and a right thoracoscopy biopsy and 
tube thoracostomy.  The post operative diagnosis following 
the right thoracoscopy biopsy was right basilar lung mass 
and right superior pleural based mass with left lung mass.  
In order to determine if the masses were malignant, the 
Veteran was afforded lung surgery in May 1991.  
Specifically, the Veteran underwent a right thoracotomy 
excision of diaphragmatic and parietal pleural chest wall 
masses and flexible bronchoscope.  This surgery revealed 
large pleural plaques throughout the entire diaphragmatic 
surface as well as multiple pleural plaques along the apex 
of the chest as well as the costophrenic angle.  However, 
the lung masses were determined to be non-malignant.

The Veteran and his niece essentially claimed that he had 
none of his claimed disabilities prior to the May 1991 
surgery and began experiencing symptoms of these 
disabilities thereafter.  They also argued that VA had 
misdiagnosed cancer and that the surgery, which they claimed 
caused these additional disabilities, was unnecessary.  The 
Veteran and his niece are competent to testify as to their 
observations, but this testimony must be weighed against the 
other evidence in the case.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted, there is 
evidence that some of the claimed disabilities preceded the 
May 1991 surgery, and this evidence conflicts with the 
testimony of the Veteran and his niece.  However, 38 C.F.R. 
§ 3.358 allows for compensation for additional disability 
resulting from aggravation of an existing disease suffered 
as a result of surgical treatment.

The evidence reflects that the Veteran has been diagnosed 
with tinnitus, hypertension, and multiple respiratory 
diseases, and that he underwent lung surgery in May 1991.  
Given that the Veteran has experienced his claimed 
disabilities since the May 1991 surgery, that his claim is 
being adjudicated under the less burdensome pre-October 1997 
version of section 1151, and that the Board cannot make its 
own medical judgment as to whether there is a relationship 
between the May 1991 surgery and the current disabilities, 
to include whether those disabilities that preexisted the 
May 1991 surgery were aggravated thereby, the Board finds 
that a remand for a VA examination is warranted under either 
the general standard of 38 U.S.C.A. § 5103A(a) or the more 
specific requirements of 38 U.S.C.A. § 5103A(d).  

Accordingly, the claims are REMANDED for the following 
action:

1.  Provide the Veteran with appropriate 
VCAA notice as to how to establish 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, to include 
indicating that he does not need to 
fault on the part of VA, but only that 
VA surgery caused additional disability 
or aggravated an existing disability. 

2.  Schedule the Veteran for a VA 
examination as to the etiology of his 
tinnitus, hypertension, asthma, and 
emphysema.  All necessary tests should 
be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first indicate the 
disabilities that, in his opinion, 
preexisted the May 1991 surgery.

As to any of the claimed disabilities 
that preexisted the Veteran's May 1991 
lung surgery, the examiner should 
indicate whether it is as least as 
likely as not (50 percent probability or 
more) that the surgery or post-surgical 
treatment, including medications 
prescribed, aggravated such disability.

As to any of the claimed disabilities 
that did not preexist the Veteran's May 
1991 lung surgery, the examiner should 
indicate whether it is at least as 
likely as not that the disability was 
caused by the Veteran's May 1991 lung 
surgery or post-surgical treatment 
including medications prescribed.

A complete rationale should accompany 
each opinion provided.  

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinions, 
along with the other evidence of record.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

